The city of New York has appealed from an award of the State Industrial Board of compensation in claimant’s favor for the period from September 23, 1935, to April 4, 1936. It is conceded that on February 29, 1924, while engaged in his regular occupation the claimant sustained serious injuries. The city paid him compensation until September 23, 1935. Claimant was also paid an award of compensation of $1,500 for serious facial disfigurement. On this appeal the city *759contends that the evidence is insufficient to establish that claimant is disabled by reason of the accident which occurred on February 29, 1924, and also that the Board should have credited it with the award for facial disfigurement. The evidence sustains the finding of the Board of causal relation between the disability and the accidental injuries suffered on February 29, 1924. There is no finding that such injuries are permanent. If and when such a finding is made by the Industrial Board the city will then be entitled to a credit of the amount heretofore paid for facial disfigurement. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.